Citation Nr: 1423976	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  12-30 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1970 to February 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The Veteran has claimed service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claimant seeks service connection for the symptoms of a disability, regardless of how those symptoms are diagnosed or labeled.  Therefore, the claim has been recharacterized as one of service connection for a psychiatric disorder, to include PTSD and depressive disorder.  The issue is thus restated on the title page of this decision.

In the October 2012 VA form 9 the Veteran requested a live videoconference hearing.  However the Veteran withdrew his request for a hearing in writing on October 7, 2012.  Thus, the Veteran's request for a hearing is considered withdrawn. 


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, he has a depressive disorder with history of PTSD that had its onset during service due to in-service military events.


CONCLUSION OF LAW

The criteria for service connection for depressive disorder with history of PTSD have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).  

Generally, the evidence necessary to establish the occurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether a veteran "engaged in combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  Service department evidence that the veteran engaged in combat or that a veteran was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2009).

Generally, where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. See 75 Fed. Reg. 39843 (July 13, 2010), as amended by 75 Fed. Reg. 41092 (July 15, 2010)). The rule has no geographic requirement and is not limited to service in a combat zone or on land. Id.

The Veteran contends that he acquired a chronic psychiatric disability due to in-service stressful events.  The Veteran's military occupational specialty was light artillery crewmen, serving as a cannoneer and security guard in Vietnam attached to Battery C, 1st Battalion 44th Artillery and HHB 4th Battalion 60th Artillery, respectively.  He is noted to have participated in the Vietnam Counteroffensive Phase VII and an "unnamed campaign."  The Veteran's stressors included "being in enemy territory on mountains," and operating "twin 40's (Dusters)" on enemy soldiers.  Some of the Veteran's reported stressors are consistent with the places, types, and circumstances of his service as a cannoneer and security guard in Vietnam.  Moreover, some of the stressors claimed by the Veteran are related to his fear of hostile military or terrorist activity.

VA treatment records from 2005 show an Axis I diagnosis of PTSD.  Current VA and private medical opinions agree that the Veteran does not currently have PTSD but rather suffers from depressive disorder.  The opinions, however, differ on whether the Veteran's depressive disorder is otherwise related to the Veteran's military service.  Based on a review of the claims file and examination of the Veteran, the August 2012 VA examiner claimed that there were no behavioral, social changes, re-experiencing, or heightened physiological arousal due to service or any relationship to fear of hostile military or terrorist activity.  The examiner maintained that the Veteran's claimed stressor was not adequate to support a diagnosis of PTSD and that the Veteran's diagnosed depressive disorder was not related to the Veteran's military service as it had started three years ago.  In contrast, based on a review of the claims file and examination of the Veteran, Dr. H.H. noted that "[the Veteran] and his family contend that he entered the service as a typical individual without mental health issues, however, during military service he began struggling with behavioral issues resulting in an unauthorized absence (i.e. AWOL experience) on 3/06/1971."  Dr. H.H. observed that this event was documented in the Veteran's claims file and was evidence of his decline in behavior and conduct resulting from self-described depressive symptomology.  Dr. H.H. contended that the Veteran's time in service correlated to emerging mental health difficulties resulting in functional, occupational, and social impairment.  Dr. H.H. opined that the Veteran suffered from depressive disorder, more likely than not caused by his time in service.  The Board finds that the evidence is at least in equipoise and resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for depressive disorder with history of PTSD is warranted. 


ORDER

Service connection for depressive disorder with history of PTSD is granted. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


